Citation Nr: 0205230	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-25 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for peripheral neuritis, 
ulnar, median, and radial nerves, with mild fasciitis, right 
(minor) upper extremity, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1988 to 
October 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In March 2000, the Board remanded this matter to the RO for 
additional development.  The RO has attempted to accomplish 
the requested development, without success.  The case has 
been returned to the Board.  



FINDINGS OF FACT

1.  The RO has obtained all relevant and available evidence 
necessary for an equitable disposition of the appeal.

2.  The veteran's service-connected peripheral neuritis, 
ulnar, median, and radial nerves, with mild fasciitis, right 
(minor) upper extremity, does not show objective evidence of 
neurological deficits indicative of more than moderate 
incomplete paralysis.  

3.  Because additional development was necessary to evaluate 
the veteran's claim for an increased evaluation for service-
connected peripheral neuritis, ulnar, median, and radial 
nerves, with mild fasciitis, right (minor) upper extremity, 
the Board remanded the claim to the RO, in March 2000, to 
have the veteran undergo additional neurological evaluation.

4.  The veteran failed to report to neurological 
examinations, to include an examination scheduled for January 
2001, and has not shown good cause for his failure to report.



CONCLUSION OF LAW

The criteria for an increased rating for peripheral neuritis, 
ulnar, median, and radial nerves, with mild fasciitis, right 
(minor) upper extremity, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.120, 4.123, 4.124, 4.124a (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise noted, these regulations are also 
effective November 9, 2000.  Id.

When a law or regulation changes during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In this case, the Board finds that the requirements of the 
new law have been satisfied.  The Board notes that by virtue 
of the November 1996 Statement of the Case, as well as the 
May 1997, April 1999, and February 2001 Supplemental 
Statements of the case, the appellant was advised of the law 
and regulations governing the claim, and, hence, was given 
notice of the information and evidence necessary to 
substantiate the claim.  In a letter dated in September 2001, 
the RO advised the veteran of the provisions of the VCAA, and 
of the evidence needed to substantiate his claim.  

Furthermore, the pertinent medical records have been obtained 
and associated with the claims file, and the appellant has 
been afforded the opportunity to have comprehensive VA 
examinations in connection with the claim on appeal.  There 
is no indication that there are any outstanding treatment 
records.  Hence, there is no further duty to assist the 
veteran in substantiating his claim, and it is ready to be 
considered on the merits. 

The record shows that in a rating decision dated in January 
1994, the RO awarded the veteran service connection for right 
elbow neuritis, nerve entrapment, myositis and epicondylitis.  
He was rated 10 percent disabled at that time.  

In February 1995, the veteran filed a claim for an increased 
rating.  By means of a rating decision, dated in September 
1995, the RO recharacterized the veteran's disability as 
peripheral neuritis, ulnar, median, and radial nerves, with 
mild fasciitis, right (minor) upper extremity.  The RO 
increased the rating for this disability to 30 percent.  This 
rating was based on a VA examination report, dated in April 
1995, which diagnosed the veteran with mild fasciitis, right 
upper extremity, greater from the elbow distally, with 
peripheral neuritis in the ulnar, median, and radial nerves, 
secondary to microwave exposure.  The examiner noted that at 
the time of examination, the function of the veteran's right 
upper extremity was moderately to severely reduced.  

In a statement dated in January 1996, the veteran reported 
that his right arm disability (among other disabilities) had 
become worse, and requested an increased rating.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3 (2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001). 

The provisions of 38 C.F.R. § 4.120 provide, in pertinent 
part, that neurological conditions are ordinarily to be rated 
in proportion to the impairment of motor or sensory function.  
Among other factors, complete or partial loss of use of one 
or more extremities is to be considered.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate.  
38 C.F.R. § 4.123.

Neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

With peripheral nerve injuries, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion, or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 3.124a, 
Schedule of ratings, Diseases of the Peripheral Nerves.  

Under DC 8511, 8611, and 8711, neuritis, neuralgia, or 
paralysis of the middle radicular group (adduction, 
abduction, and rotation of arm, flexion of elbow, and 
extension of wrist) in the minor arm is rated 20 percent for 
mild incomplete paralysis, 30 percent for moderate incomplete 
paralysis, and 40 percent for severe incomplete paralysis.  A 
60 percent rating is awarded for complete paralysis.  Under 
DC 8512, 8612, and 8712, disability of the lower radicular 
group (all intrinsic muscles of the hand, and some or all of 
the flexors of the wrist and fingers), receives the same 
rating percentages as the Diagnostic Codes pertaining to the 
middle radicular group.    

Under DC 8514, 8614, and 8714, neuritis, neuralgia, or 
paralysis of the radial nerve in the minor arm is rated 20 
percent for moderate incomplete paralysis, and 40 percent for 
severe incomplete paralysis.  A 60 percent rating is granted 
when there is complete paralysis.

Under DC 8515, 8615, and 8715, neuritis, neuralgia, or 
paralysis of the median nerve in the minor arm is rated 20 
percent for moderate incomplete paralysis, and 40 percent for 
severe incomplete paralysis.  A 60 percent rating is granted 
when there is complete paralysis.

Under DC 8516, 8616, and 8716, neuritis, neuralgia, or 
paralysis of the ulnar  nerve in the minor arm is rated 20 
percent for moderate incomplete paralysis, and 30 percent for 
severe incomplete paralysis.  A 50 percent rating is granted 
when there is complete paralysis.

In the case at hand, the pertinent medical evidence includes 
VA outpatient treatment records dated between 1995 and 1999, 
VA examination reports dated in 1996, and private treatment 
records dated in April 1996.  

Private treatment records indicate that in April 1996, the 
veteran was seen for complaints of shortness of breath, chest 
pain, right arm numbness and pain.  He was admitted for 
hospitalization to rule out cerebrovascular accident.  
Neurological evaluation and diagnostic tests were performed 
during this hospitalization, and cerebrovascular accident was 
ruled out.  The final impression was probable hysterical 
ataxia, with no clear sign of neurological disease.  

During his April 1996 hospitalization, the veteran's right 
arm was examined.  Examination of the right arm showed that 
the veteran held his right arm in his lap.  There was no 
evidence of fasciculations or atrophy.  Muscle mass appeared 
normal.  He lacked 10 degrees of extension at the elbow.  He 
lacked about 20 degrees of abduction at the shoulder.  He 
lacked 20-30 degrees of supination.  He could lift the arm 
against gravity up almost over his head.  When asked to grip 
the examiner's fingers, the veteran exhibited extreme 
weakness with perhaps less than five pounds of squeezing 
pressure.  When asked to oppose the thumb and little finger, 
there was no residual strength to resistance.  The examiner 
noted, however, that the veteran lifted a full urinal with 
his right hand and placed it on the bedside commode.  

Motor examination showed that there was normal tone and bulk 
in the bilateral upper extremities.  There was some giveaway 
strength in the right upper extremity.  There was no atrophy.  
Strength was at least 4 out of 5, but there was decreased 
effort in the right upper extremity.  Reflexes were 2+ and 
symmetric.  On sensory examination, the veteran reported that 
the right upper extremity felt somewhat numb as compared to 
the left.   

VA outpatient treatment records dated in 1995 and 1996, 
indicate that the veteran was seen for right arm and hand 
complaints on various occasions. 

A VA examination report, dated in August 1996, indicates that 
the veteran was unable to fully extend his right elbow beyond 
10 degrees.  He was able to fully flex the right elbow to 145 
degrees.  There was marked tenderness above the clavicle in 
the shoulder and neck.  There was full, painless range of 
motion of the neck.  There were positive Tinel's and 
Phanlen's signs on the right side.  There was diffuse 
weakness of the right hand, wrist, all of the fingers, and 
the elbow.  Sensation was increased in the right arm, 
compared to the left.  Deep tendon reflexes in the biceps 
tendon were +1 on the right, and +2 on the left.  
Brachioradialis was +1 on the right and +2 on the left.  
Triceps tendon was +2 on both the right and the left.  The 
diagnosis was peripheral neuritis, right upper extremity.  
The examiner also obtained x-rays of the cervical spine and 
the right elbow, in order to rule out degenerative joint 
disease.  X-rays of both the cervical spine and the right 
elbow were normal.      

A VA outpatient treatment report, dated in August 1996, 
indicates that the veteran was seen for complaint of right 
wrist drop.  The examiner ordered electromyographic (EMG) and 
nerve conduction velocity (NCV) studies to rule out 
radiculopathy versus palsy.  The examiner noted that the 
functional component was still highly suspect due to 
inconsistent motor examination.  

In September 1996, the veteran underwent an EMG study.  The 
results of the study showed no evidence of active denervation 
of the right radial nerve.    

A VA examination report, dated in December 1996, indicates 
that the veteran had been unable to move his right hand and 
fingers since 1995.  He was able to pronate and supinate his 
elbow, but he was unable to flex and extend his wrist.  The 
sensation and strength was decreased in the right hand.  The 
veteran also reported that he had had a stroke in April 1996.  
In addition, he reported that he had had numerous subsequent 
seizures.  

Examination showed mild atrophy of the right arm.  There was 
normal pronation and supination of the wrist.  There was no 
flexion or extension.  There was no obvious movement of the 
fingers.  When the veteran tried to move his thumb, he was 
able to cause some scant twitching of some of the musculature 
of the thumb.  He was not voluntarily able to move his thumb 
at all.  There was a negative Tinel's sign of the median, 
ulnar, and radial nerves in the right hand.  There was mild 
weakness, 4/5 on flexion and extension of the right elbow, 
and abduction of the right arm was 4/5.  He was able to fully 
flex and extend his elbow and forward flex his shoulder.  The 
examiner also noted weakness in the right leg.  The diagnosis 
was status post cerebrovascular accident with right 
hemiparesis with seizures.  

An outpatient neurological treatment report, dated in 
December 1996, indicates that the veteran complained of wrist 
drop involving the ulnar, median, and radial nerves in the 
right wrist and hand.  The comprehensible portions of the 
report indicate that there was decreased sensation in all 
dermatomes in the right arm.  The examiner noted that the 
wrist drop involved all nerves to the wrist, implying 
significant lesion of all levels of brachial plexus or roots 
versus functional motor loss.  However, with regard to 
significant lesion of the brachial plexus or roots, the 
examiner pointed out that sarcoma/mass was ruled out by a 
magnetic resonance imaging study (MRI), and there were no 
deficits on NCV/EMG. 

An outpatient treatment report, dated in February 1997, notes 
that the veteran could not move his right fingers and wrist; 
however, EMG/NCV and examination showed no muscle or nerve 
signs.  Additionally, his MRI was normal and there was a 
"lack  of ability to place a central lesion affecting the 
entire hand but only the hand [which] make it  impossible [] 
to give a neurologic diagnosis centrally or peripherally for 
this condition."  It was noted that no known neurological 
disease caused this picture.  The examiner indicated that 
another EMG would be conducted to document any changes.  

An EMG study was conducted in March 1997, which was normal 
and showed no specific evidence of a lower motor neuron 
disorder such as a radiculopathy, peripheral neuropathy, or 
myopathy.   

As mentioned previously, in March 2000, the Board remanded 
this case for further development.  The Board found that the 
medical evidence regarding the level of impairment arising 
from the right elbow impairment was stale.  The Board 
requested that the RO contact the veteran in order to 
determine whether and where he had received recent treatment, 
and to obtain all such records.  The Board also requested 
that the veteran undergo another VA examination, and that the 
examiner describe the nerves involved, and indicate whether 
there is complete paralysis, or mild, moderate, or severe 
incomplete paralysis of any nerve.  

Subsequent to the Board's remand, the RO requested and 
obtained additional VA treatment records.  These records 
include outpatient treatment reports, dated between 1997 and 
1999, which indicate that the veteran continued to report 
symptoms of pain in his right arm.  It is noted that an 
August 1999 treatment report indicates that a neurologic 
examination was conducted.  It was noted that motor strength 
was intact.  There was no lateralizing discrepancy.  Deep 
tendon reflexes were "+1 - 2 bilaterally."  There was no 
evidence of any sensory deficit.  The examiner noted that the 
veteran wore a right wrist brace because of residual weakness 
in the right wrist; however, none was elicited during the 
examination.  

Pursuant to the Board's remand, in a letter dated in May 
2000, the RO requested that the veteran provide information, 
to include authorization for release, as to any treatment 
received for his right arm disability.  However, the veteran 
did not respond to this request.  

In addition, the veteran was scheduled for VA examinations on 
numerous occasions; however, the veteran either canceled or 
failed to show for all scheduled examinations.  

The record indicates that the veteran canceled an examination 
that had been scheduled for May 30, 2000, due to the fact 
that he was leaving the country; he was not planning to 
return to the country until August.  He was offered an 
examination on May 23, 2000; however, he indicated that he 
was not able to attend that examination either.  He was then 
scheduled for an examination in October 2000.  However, he 
failed to report for that examination.  He was again 
scheduled for an examination in January 2001.  He failed to 
report for that examination also.  

In a supplemental statement of the case, dated in February 
2001, the RO indicated that the veteran had failed to report 
for a VA examination that had been rescheduled for January 
2001.  The RO also advised the veteran of the provisions of 
38 C.F.R. § 3.655, which pertain to failure to report for VA 
examinations.  The provisions of 38 C.F.R. § 3.655 provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section, as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

In the case at hand, the medical evidence of record does not 
show objective neurological symptoms which would support a 
rating higher than 30 percent.  It is noted that in April 
1996, an (private) examiner noted that while on examination, 
the veteran exhibited extreme weakness in the hands, he was 
observed lifting a full urine container with his right hand 
and placing it on the bedside commode.  The examiner also 
noted that during strength testing, the veteran displayed 
decreased effort in the right upper extremity.  It was 
determined at that time that there was no clear sign of a 
neurological disease.      

It is noted that VA examination in August 1996 noted that 
there was positive Tinel's and Phalen's signs, and that there 
was diffuse weakness of the right hand, wrist, fingers, and 
the elbow.  The diagnosis at that time was peripheral 
neuritis.  It is also noted, however, that a VA treatment 
report, dated in August 1996, which indicates that the 
veteran was examined for right wrist drop, noted that the 
veteran's motor examination was inconsistent.  As a result of 
this inconsistency, the examiner determined that "the 
functional component was highly suspect," and ordered 
EMG/NCV studies.  The EMG/NCV study, performed in September 
1996, showed no evidence of active denervation of the right 
radial nerve.  

While VA examination in December 1996 noted some loss of use 
of the hand, the examiner did not attribute this to any 
service-connected disability.  Rather, the examiner noted the 
veteran's reports of cerebrovascular accident and subsequent 
seizures, and attributed any neurological symptoms to 
nonservice-connected conditions.  Subsequent VA medical 
records, to include EMG study conducted in March 1997, 
suggest that there was no evidence of a neurological disease 
which would produce the right arm/hand symptoms of which the 
veteran complained.  

Further, the repeated evaluations have revealed no signs of 
disuse.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  The veteran has 
consistently been found to have no atrophy or muscle wasting.

The Board requested that additional VA examination be 
conducted in order to determine which (if any) nerve was 
involved and the severity of the veteran's right arm/hand 
condition.  However, the veteran failed to report for VA 
examinations.  He has not submitted any evidence to show good 
cause for his failure to report.  Given that the medical 
evidence of record suggest that there is no objective 
neurological findings to account for the veteran's 
complaints, and given the veteran's failure to report for VA 
examinations, the Board finds that his claim for an increased 
rating must be denied.  38 C.F.R. § 3.655.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable with respect to the instant claim.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased rating for peripheral neuritis, 
ulnar, median, and radial nerves, with mild fasciitis, right 
(minor) upper extremity, is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

